DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments:

    PNG
    media_image1.png
    594
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    132
    779
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    219
    780
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    566
    786
    media_image4.png
    Greyscale

Examiner’s responses:  In this case, Specification of the instant application recites “Figure 11 schematically shows the downstream portion 28B of the output section 28 of the air ducting 16 of the second embodiment, which in the illustrated example includes a branched output duct 82 and an inline spark arrestor 200. In the installed state of the second embodiment heating apparatus 10', the branched output duct 82 has a proximal end 82A thereof coupled to the outlet 30B of the fresh air intake fan 30 to direct the mixed airflow therefrom onward to the grain dryer 100, in similar fashion to the first embodiment illustration in Figure 6. The branched output duct 82 in the second embodiment differs from the first embodiment in that is has a branched distal end 84 with two discrete outlets 84A, 84B. Outlet 84A is a bypass outlet that exhausts to the ambient environment, while outlet 84B is a normal operating outlet connected to the fan housing 116 of the grain dryer 100 to normally feed the air mixture thereto. A bypass damper 86A is provided in the bypass outlet 84A, and a shut-off damper 86B is provided in the normal operating outlet 84B, and the respective damper motors thereof are operably connected to output terminals of the controller 76. When heat is required by the grain dryer 100, denoting a normal operating mode of the heating apparatus, bypass damper 86A is kept closed and shut-off damper 86B is kept open, whereby the mixed airflow from the heating apparatus is fed into the grain dryer 100 via the normal operating outlet 84B. When heat is not required by the grain dryer, bypass damper 86A is opened and shut-off damper 86B is closed, whereby the mixed airflow from the heating apparatus is instead dumped to the ambient environment, thus avoiding a potentially detrimental or dangerous overheated state inside the grain dryer 100.  With continued reference to Figure 11, the second embodiment also includes an inline spark arrestor 200 installed in the output section 28 of the air ducting 16 somewhere downstream of the chimney 14. In the illustrated example, the inline spark arrestor 200 is installed as a final stage of the air ducting, thus being connected between the normal operating outlet 84B of the branched output duct 82 and the fan housing 116 of the grain dryer 100.”, page 20, line 24 thru page 22, line 1, UNDERLINE emphasis added.  Thus, the Specification of the instant application clearly discloses that the inline spark arrestor 200 is connected to the fan housing 116 of the grain dryer 100, NOT the output end of the air ducting 16 connected to the fan housing 116 of the grain dryer 100.  The independent claim 2 of the instant application recites “... wherein the output end of said air ducting is connected to the grain dryer at an air intake thereof that is in fluid communication with an internal grain space of the dryer to which grain is introduced for drying, ...”, UNDERLINE emphasis added.  Figs. 2-6A of Species I of the instant application show that the output end of output section 28 of the air ducting 16 is connected to the grain dryer 100.  In contrast, Figs. 8-10 of Species II of the instant application show that the output end of output section 28 of the air ducting 16 is connected to a fan 30.  Therefore, the independent claim 2 reads on the Species I, Figs. 1-8.  Thus, the independent claim 2 is not a generic independent claim.   
Applicant’s arguments with respect to claim(s) 1, 3, 4 and 12-20 have been considered but are moot in view of new ground(s) of rejection.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 recites the limitation “The apparatus of claim 31” in line 1.  It is suggested to amend it to --- The apparatus of claim 24 ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, new claim 23 recites the limitations “wherein the furnace further comprises an overbed air circulation fan installed at greater elevation than both the underbed air circulation fan and the chain grate, said overbed air circulation fan being aimed to generate overbed air circulation of non-matching directional relation to the underbed air circulation to produce tumbling air currents within the burn chamber.”, UNDERLINE and BOLD emphasis added.  Specification of the instant application does not disclose these claimed limitations or features.  Furthermore, the elected Species II, figs 8-11, of the instant applications also does not show such claimed limitations or features.  Therefore, this is a NEW MATTER rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitomo (US 2013/0036624) in view of Ivor (GB973244A).

    PNG
    media_image5.png
    657
    483
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    562
    498
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    416
    419
    media_image7.png
    Greyscale


Regarding claims 1, 21 & 22, Fujitomo discloses a heating apparatus (1, fig. 1) for supplying heated air to a dryer (2, fig. 1) for particulate materials (grain, [0027]), said heating apparatus (1, fig. 1) comprising: 
a biomass furnace (3, fig. 1) comprising a burn chamber (19, fig. 1) having an interior space in which combustible biomass material (biomass fuel, [0040]) is receivable and combustible to generate heat; and 
a chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) attached to the furnace (3, fig. 1) and having a lower end (lower end of item 25 which connects to item 19, fig. 1) in fluid communication with the interior space of the burn chamber (19, fig. 1), and an opposing upper end (upper end at “EXHAUST AIR” at item 14, fig. 1) situated in elevated relation to the lower end (lower end of item 25 which connects to item 19, fig. 1) and outside the furnace (3, fig. 1) to enable release of heated exhaust air (EXHAUST HOT-AIR, fig. 1) from the burn chamber (19, fig. 1) to a surrounding ambient environment; 
air ducting (12, 11, fig. 1) having 
a fresh air inlet (outside air inlet of item 12 at “OUTSIDE AIR”, fig. 1) in fluid communication with both the air ducting (12, 11, fig. 1) and the surrounding ambient environment (fig. 1) to admit fresh ambient air (OUTSIDE AIR, fig. 1) from said surrounding environment (fig. 1) for mixture with the heated exhaust air (EXHAUST HOT-AIR, fig. 1) to create a mixed airflow composed of both said heated exhaust air (EXHAUST HOT-AIR, fig. 1) and said fresh ambient air (OUTSIDE AIR, fig. 1); and
an airflow control system (fig. 3) configured to said mixed airflow to the dryer (2, fig. 1) through said air ducting (12, 11, fig. 1), including temperature control of said mixed airflow by varying a ratio of said fresh ambient air (OUTSIDE AIR, fig. 1) to said heated exhaust air (EXHAUST HOT-AIR, fig. 1) within said airflow ([0018], [0020], [0045]).  (Application claim 1)
Fujitomo does not disclose wherein said biomass furnace comprises: 
a chain grate in the burn chamber operable as a moving support atop which a bed of said combustible biomass material can be held, and advanced through the burn chamber; 
airflow openings in the chain grate that permit airflow upwardly therethrough into the bed of said combustible biomass material when held thereatop; and 
an underbed air circulation fan operably positioned and aimed to generate underbed air circulation that moves upwardly through the airflow openings of the chain grate and into the bed of combustible biomass when held thereatop; (Application claim 1)
wherein the underbed air circulation fan is positioned and aimed to blow an underbed stream of circulation area in a direction or reverse relation to a travel direction in which the bed of combustible biomass material is moved by the chain grate; (Application claim 21) and
wherein the underbed air circulation fan is positioned beyond a terminal end of the chain grate.  (Application claim 22)
Ivor teaches a furnace (Ivor, 1, fig. 2) comprises: 
a chain grate (Ivor, 2, fig. 2) in the burn chamber (Ivor, 4, fig. 2) operable as a moving support atop which a bed of said combustible material (Ivor, bed of combustible material on top of item 2, fig. 2) can be held, and advanced through the burn chamber (Ivor, 4, fig. 2); 
airflow openings (Ivor, item 2 has airflow openings which allow airflows passing through as shown in fig. 2) in the chain grate (Ivor, 2, fig. 2) that permit airflow upwardly therethrough into the bed of said combustible material (Ivor, bed of combustible material on top of item 2, fig. 2) when held thereatop; and 
an underbed air circulation fan (Ivor, 11, fig. 2) operably positioned and aimed to generate underbed air circulation that moves upwardly through the airflow openings (Ivor, item 2 has airflow openings which allow airflows passing through as shown in fig. 2) of the chain grate (Ivor, 2, fig. 2) and into the bed of combustible material (Ivor, bed of combustible material on top of item 2, fig. 2) when held thereatop; (Application claim 1)
wherein the underbed air circulation fan (Ivor, 11, fig. 2) is positioned and aimed to blow an underbed stream of circulation area in a direction or reverse relation to a travel direction (Ivor, as shown in fig. 2, some air streams are blown in a direction or reverse relation to a travel direction of the bed of combustible material) in which the bed of combustible material (Ivor, bed of combustible material on top of item 2, fig. 2) is moved by the chain grate (Ivor, 2, fig. 2); (Application claim 21) and 
wherein the underbed air circulation fan (Ivor, 11, fig. 2) is positioned beyond a terminal end of the chain grate (Ivor, 2, fig. 2).  (Application claim 22)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the heating apparatus of Fujitomo with the biomass furnace comprises: a chain grate in the burn chamber operable as a moving support atop which a bed of said combustible biomass material can be held, and advanced through the burn chamber; airflow openings in the chain grate that permit airflow upwardly therethrough into the bed of said combustible biomass material when held thereatop; and an underbed air circulation fan operably positioned and aimed to generate underbed air circulation that moves upwardly through the airflow openings of the chain grate and into the bed of combustible biomass when held thereatop; (Application claim 1) wherein the underbed air circulation fan is positioned and aimed to blow an underbed stream of circulation area in a direction or reverse relation to a travel direction in which the bed of combustible biomass material is moved by the chain grate; (Application claim 21) and wherein the underbed air circulation fan is positioned beyond a terminal end of the chain grate (Application claim 22), as taught by Ivor, for providing a device which utilizing air to agitate the combustion material or biomass material atop the conveyor or chain grate while providing an adequate amount of air into the combustion chamber which would result in promoting a complete combustion of the combustion material or biomass material and thus the biomass furnace operates in a more thermally efficient manner.   Consequently, the heating apparatus operates more efficiently and thus benefits the consumer.

Regarding claim 24, Fujitomo as modified discloses wherein the burn chamber (19, fig. 1) is subdivided into multiple sub-chambers (sub-chambers above and below item 24, fig. 1) of differing elevation from one another by a divider wall (24, fig. 1) that blocks direct exhausting of the heated exhaust from the chain grate (Ivor, 2, fig. 2) (Ivor taught above) to the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1), and forces an indirect exhaust path therebetween (as shown in fig. 1, the item 24 of Fujitomo would block direct exhausting of the heated exhaust and forces an indirect exhaust path therebetween).

Regarding claim 25, Fujitomo as modified discloses wherein the multiple sub-chambers (sub-chambers above and below item 24, fig. 1) are communicated with one another at an opening (opening between items 24a of item 24, fig. 1) whose position is of distally spaced relation to the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1), thereby forcing a serpentine exhaust path with at least one directional change between the chain grate (Ivor, 2, fig. 2) (Ivor taught above) and the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1).

Claims 3-5, 16, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitomo (US 2013/0036624) in view of Joao (US 2,688,196).

    PNG
    media_image5.png
    657
    483
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    562
    498
    media_image6.png
    Greyscale


    PNG
    media_image8.png
    329
    587
    media_image8.png
    Greyscale



Regarding claim 3, Fujitomo discloses a heating apparatus (1, fig. 1) for supplying heated air to a dryer (2, fig. 1) for particulate materials (grain, [0027]), said heating apparatus (1, fig. 1) comprising: 
a biomass furnace (3, fig. 1) comprising a burn chamber (19, fig. 1) having an interior space in which combustible biomass material (biomass fuel, [0040]) is receivable and combustible to generate heat; and 
a chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) attached to the furnace (3, fig. 1) and having a lower end (lower end of item 25 which connects to item 19, fig. 1) in fluid communication with the interior space of the burn chamber (19, fig. 1), and an opposing upper end (upper end at “EXHAUST AIR” at item 14, fig. 1) situated in elevated relation to the lower end (lower end of item 25 which connects to item 19, fig. 1) and outside the furnace (3, fig. 1) to enable release of heated exhaust air (EXHAUST HOT-AIR, fig. 1) from the burn chamber (19, fig. 1) to a surrounding ambient environment; 
air ducting (12, 11, fig. 1) having being in fluid communication with the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) at a location (location at item 11c, fig. 1) upstream of said output end (6e, fig. 1) to enable redirection of said heated exhaust air (EXHAUST HOT-AIR, fig. 1) from the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) to the dryer (2, fig. 1) via said air ducting (12, 11, fig. 1); 
a fresh air inlet (outside air inlet of item 12 at “OUTSIDE AIR”, fig. 1) in fluid communication with both the air ducting (12, 11, fig. 1) and the surrounding ambient environment (fig. 1) to admit fresh ambient air (OUTSIDE AIR, fig. 1) from said surrounding environment (fig. 1) for mixture with the heated exhaust air (EXHAUST HOT-AIR, fig. 1) to create a mixed airflow composed of both said heated exhaust air (EXHAUST HOT-AIR, fig. 1) and said fresh ambient air (OUTSIDE AIR, fig. 1); and
an airflow control system (fig. 3) configured to said mixed airflow to the dryer (2, fig. 1) through said air ducting (12, 11, fig. 1), 
wherein the airflow control system (fig. 3) includes an intake fan (14, fig. 1) cooperatively installed with the air ducting (12, 11, fig. 1) at a position of downstream relation to the outlet end (the output end) (6e, fig. 1) of the air ducting (12, 11, fig. 1) and downstream relation to the fresh air inlet (outside air inlet of item 12 at “OUTSIDE AIR”, fig. 1) in order to both draw the fresh ambient air (OUTSIDE AIR, fig. 1) into the air ducting (12, 11, fig. 1) and blow the mixed airflow air onward through said air ducting (12, 11, fig. 1) in a downstream direction toward to the dryer (2, fig. 1).
Fujitomo does not disclose an intake fan cooperatively installed with the air ducting at a position of upstream relation to the outlet end of the air ducting and downstream relation to the fresh air inlet in order to both draw the fresh ambient air into the air ducting and blow the mixed airflow air onward through said air ducting in a downstream direction toward to the dryer.
Joao teaches an airflow control system includes an intake fan (Joao, 17, fig. 3) cooperatively installed with the air ducting (Joao, 10, 11, fig. 3) at a position of upstream relation to the outlet end (the output end) (Joao, at item 21, fig. 3) of the air ducting (Joao, 10, 11, fig. 3) and downstream relation to the fresh air inlet (Joao, 10’, fig. 3) in order to both draw the fresh ambient air (Joao, fresh ambient air from item 10’, fig. 3) into the air ducting (Joao, 10, 11, fig. 3) and blow the mixed airflow air (Joao, fresh ambient air from item 10’, fig. 3) (Joao, combustion gases or exhaust air from item 15, fig. 3) onward through said air ducting (Joao, 10, 11, fig. 3) in a downstream direction toward to the dryer (Joao, 19, fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the heating apparatus of Fujitomo with the intake fan cooperatively installed with the air ducting at a position of upstream relation to the outlet end of the air ducting and downstream relation to the fresh air inlet in order to both draw the fresh ambient air into the air ducting and blow the mixed airflow air onward through said air ducting in a downstream direction toward to the dryer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Shifting the location of the intake fan does not modify the operation of the heating apparatus because the intake fan would still draw the fresh ambient air into the air ducting and blow the mixed airflow air onward through the air ducting in a downstream direction toward to the dryer.

Regarding claim 4, Fujitomo as modified discloses wherein said is positioned downstream of the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) and operable to force said fresh ambient air (OUTSIDE AIR, fig. 1) through said air ducting (12, 11, fig. 1).

Regarding claim 5, Fujitomo as modified discloses wherein said fresh air inlet (14, fig. 1) is situated upstream of the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1).

Regarding claim 16, Fujitomo as modified discloses the apparatus of claim 3 (see the rejection above) in combination with the dryer (2, fig. 1).

Regarding claim 26, Fujitomo as modified discloses wherein the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) has an open upper end (open upper end at item 14, fig. 1) and the intake fan (14, fig. 1) is operable to draw ambient air into the air ducting (12, 11, fig. 1). 
Fujitomo does not disclose the intake fan is operable to draw ambient air into the air ducting through the open upper end of the chimney.
Joao further teaches the intake fan (Joao, 17, fig. 3) is operable to draw ambient air into the air ducting (Joao, 10, 11, fig. 3) through the open upper end (Joao, item 16 inherently has an upper end at the roof, figs. 2, 3) of the chimney (Joao, 16, fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the heating apparatus of Fujitomo with the intake fan is operable to draw ambient air into the air ducting through the open upper end of the chimney, as taught by Joao, for providing an additional amount of fresh air into the air ducting which would result in effectively controlling the temperature of the mixed airflow air and thus the heating apparatus produces high quality products.  Thus, the heating apparatus operates more efficiently and thus benefits the consumer.
Regarding claims 27 & 28, Fujitomo as modified discloses the limitations of the apparatus of claim 26 above, but does not disclose wherein said open upper end of the chimney resides directly overhead of the lower end thereof, which opens directly into the burn chamber; (Application claim 27)
wherein said open upper end of the chimney resides directly overhead of the furnace. (Application claim 28)
Joao further teaches wherein said open upper end (Joao, item 16 inherently has an upper end at the roof, figs. 2, 3) of the chimney (Joao, 16, fig. 3) resides directly overhead of the lower end (Joao, lower end of item 16, fig. 3 thereof, which opens directly into the burn chamber (Joao, 1, figs. 2, 3); (Application claim 27)
wherein said open upper end (Joao, item 16 inherently has an upper end at the roof, figs. 2, 3) of the chimney (Joao, 16, fig. 3) resides directly overhead of the furnace (Joao, furnace comprising item 1, figs. 2, 3). (Application claim 28)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the heating apparatus of Fujitomo with wherein said open upper end of the chimney resides directly overhead of the lower end thereof, which opens directly into the burn chamber; (Application claim 27) wherein said open upper end of the chimney resides directly overhead of the furnace (Application claim 28), as taught by Joao, for providing a simplified design of exhausting air duct or chimney which would result in reducing the material cost of the exhausting air duct or chimney.  Thus, the capital cost of the heating apparatus is reduced and thus benefits the consumer.

Regarding claim 30, Fujitomo as modified discloses wherein the fresh air inlet (outside air inlet of item 12 at “OUTSIDE AIR”, fig. 1) is a damper- equipped inlet (12a, fig. 1) installed adjacent the furnace (3, fig. 1) in neighboring relationship to the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1).
Fujitomo does not disclose the fresh air inlet is a damper- equipped inlet installed atop the furnace in neighboring relationship to the chimney.
Joao further teaches the fresh air inlet (Joao, 10’, fig. 3) is a damper - equipped inlet (Joao, 12, fig. 3) installed atop the furnace (Joao, furnace comprising item 1, figs. 2, 3) in neighboring relationship to the chimney (Joao, 16, fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the heating apparatus of Fujitomo with the fresh air inlet is a damper- equipped inlet installed atop the furnace in neighboring relationship to the chimney, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Shifting the location of the fresh air inlet does not modify the operation of the heating apparatus because the fresh air inlet would still draw the fresh ambient air into the air ducting.

Allowable Subject Matter
Claims 15, 20 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 15, the prior art of record fails to disclose or suggest alone or in combination as claimed a heating apparatus for supplying heated air to a7 dryer for particulate materials, said heating apparatus comprising: 
a biomass furnace comprising a burn chamber having an interior space in which combustible biomass material is receivable and combustible to generate heat; and 
a chimney attached to the furnace and having a lower end in fluid communication with the interior space of the burn chamber, and an opposing upper end situated in elevated relation to the lower end and outside the furnace to enable release of heated exhaust air from the burn chamber to a surrounding ambient environment; 
air ducting having an output end connected or connectable to the dryer, said air ducting being in fluid communication with the chimney at a upstream of said output end to enable redirection of said heated exhaust air from the chimney to the dryer via said air ducting; 
a fresh air inlet in fluid communication with both the air ducting and the surrounding ambient environment to admit fresh ambient air from said surrounding environment for mixture with the heated exhaust air to create a mixed airflow composed of both said heated exhaust air and said fresh ambient air; and 
an airflow control system configured to control said mixed airflow to the dryer through said air ducting, including temperature control of said airflow by varying a ratio of said fresh ambient air to said heated exhaust air within said airflow; 
wherein the airflow control system comprises an electronic controller having: 
an input terminal connectable to a command signal line of the dryer over which command signals are sent concerning heat requirements of the dryer; and 
one or more output terminals connected to mechanical airflow control componentry of the airflow control system for actuation thereof in response to said command signals from the dryer; and 
a failsafe output terminal for wired connection to an existing heater of the dryer instead of the command signal line, the electronic controller being configured to send a failsafe activation signal, via the failsafe output terminal, to the existing heater of the dryer to command activation thereof upon failure of the heating apparatus to fulfill the heat requirements of the dryer.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Fujitomo discloses “A heating apparatus for supplying heated air to a7 dryer for particulate materials, said heating apparatus comprising: a biomass furnace comprising a burn chamber having an interior space in which combustible biomass material is receivable and combustible to generate heat; and a chimney attached to the furnace and having a lower end in fluid communication with the interior space of the burn chamber, and an opposing upper end situated in elevated relation to the lower end and outside the furnace to enable release of heated exhaust air from the burn chamber to a surrounding ambient environment; air ducting having an output end connected or connectable to the dryer, said air ducting being in fluid communication with the chimney at a upstream of said output end to enable redirection of said heated exhaust air from the chimney to the dryer via said air ducting; a fresh air inlet in fluid communication with both the air ducting and the surrounding ambient environment to admit fresh ambient air from said surrounding environment for mixture with the heated exhaust air to create a mixed airflow composed of both said heated exhaust air and said fresh ambient air; and an airflow control system configured to control said mixed airflow to the dryer through said air ducting, including temperature control of said airflow by varying a ratio of said fresh ambient air to said heated exhaust air within said airflow; wherein the airflow control system comprises an electronic controller having: an input terminal connectable to a command signal line of the dryer over which command signals are sent concerning heat requirements of the dryer; and one or more output terminals connected to mechanical airflow control componentry of the airflow control system for actuation thereof in response to said command signals from the dryer; and ...”.  However, Fujitomo does not disclose the limitations of “... a failsafe output terminal for wired connection to an existing heater of the dryer instead of the command signal line, the electronic controller being configured to send a failsafe activation signal, via the failsafe output terminal, to the existing heater of the dryer to command activation thereof upon failure of the heating apparatus to fulfill the heat requirements of the dryer.”
Therefore, allowance of claim 15 is indicated because the prior art of record does not show or fairly suggest ... a failsafe output terminal for wired connection to an existing heater of the dryer instead of the command signal line, the electronic controller being configured to send a failsafe activation signal, via the failsafe output terminal, to the existing heater of the dryer to command activation thereof upon failure of the heating apparatus to fulfill the heat requirements of the dryer in combination with the structural elements and/or method steps recited in at least claim 15.

As to claim 20, the prior art of record fails to disclose or suggest alone or in combination as claimed a heating apparatus for supplying heated air to a dryer for particulate materials, said heating apparatus comprising: a biomass furnace comprising a burn chamber having an interior space in which combustible biomass material is receivable and combustible to generate heat; and a chimney attached to the furnace and having a lower end in fluid communication with the interior space of the burn chamber, and an opposing upper end situated in elevated relation to the lower end and outside the furnace to enable release of heated exhaust air from the burn chamber to a surrounding ambient environment; air ducting having an output end connected or connectable to the dryer, said air ducting being in fluid communication with the chimney at a upstream of said output end to enable redirection of said heated exhaust air from the chimney to the dryer via said air ducting; a fresh air inlet in fluid communication with both the air ducting and the surrounding ambient environment to admit fresh ambient air from said surrounding environment for mixture with the heated exhaust air to create a mixed airflow composed of both said heated exhaust air and said fresh ambient air; and an airflow control system configured to control said mixed airflow to the dryer through said air ducting, including temperature control of said airflow by varying a ratio of said fresh ambient air to said heated exhaust air within said airflow;  wherein said air ducting includes therein a spark arrestor comprising a round duct, and a perforated screen of helically coiled shape installed within said duct in a position placing a central longitudinal axis of said helically coiled shape in longitudinally lying relationship to said round duct.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Fujitomo discloses “A heating apparatus for supplying heated air to a dryer for particulate materials, said heating apparatus comprising: a biomass furnace comprising a burn chamber having an interior space in which combustible biomass material is receivable and combustible to generate heat; and a chimney attached to the furnace and having a lower end in fluid communication with the interior space of the burn chamber, and an opposing upper end situated in elevated relation to the lower end and outside the furnace to enable release of heated exhaust air from the burn chamber to a surrounding ambient environment; air ducting having an output end connected or connectable to the dryer, said air ducting being in fluid communication with the chimney at a upstream of said output end to enable redirection of said heated exhaust air from the chimney to the dryer via said air ducting; a fresh air inlet in fluid communication with both the air ducting and the surrounding ambient environment to admit fresh ambient air from said surrounding environment for mixture with the heated exhaust air to create a mixed airflow composed of both said heated exhaust air and said fresh ambient air; and an airflow control system configured to control said mixed airflow to the dryer through said air ducting, including temperature control of said airflow by varying a ratio of said fresh ambient air to said heated exhaust air within said airflow; ...”.  However, Fujitomo does not disclose the limitations of “... wherein said air ducting includes therein a spark arrestor comprising a round duct, and a perforated screen of helically coiled shape installed within said duct in a position placing a central longitudinal axis of said helically coiled shape in longitudinally lying relationship to said round duct.”
Therefore, allowance of claims 20 and 32 is indicated because the prior art of record does not show or fairly suggest ... wherein said air ducting includes therein a spark arrestor comprising a round duct, and a perforated screen of helically coiled shape installed within said duct in a position placing a central longitudinal axis of said helically coiled shape in longitudinally lying relationship to said round duct.in combination with the structural elements and/or method steps recited in at least claims 20 and 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 29, the prior art of record fails to disclose or suggest alone or in combination as claimed wherein the intake fan is installed atop the furnace in neighboring relationship to the chimney.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Fujitomo in view of Joao discloses “The apparatus of claim 3”.  However, Fujitomo in view of Joao does not disclose the limitations of “wherein the intake fan is installed atop the furnace in neighboring relationship to the chimney.”
Therefore, allowance of claims 29 and 31 is indicated because the prior art of record does not show or fairly suggest wherein the intake fan is installed atop the furnace in neighboring relationship to the chimney in combination with the structural elements and/or method steps recited in at least claims 29 and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762